Citation Nr: 1121278	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right fifth toe.

2.  Entitlement to an initial rating higher than 10 percent for a Baker's cyst of the left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in September 2008, the RO increased the rating for the left knee disability to 10 percent, effective the date the Veteran filed his claim.  The Veteran continued his appeal for a higher rating.  AB   v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In September 2009, the Board remanded the claims for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Residuals of a fracture of the right fifth toe are not currently shown.  

2.  The Baker's cyst of the left knee is manifested by flexion to 120 degrees with pain and full extension without additional functional loss due to pain or instability.





CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth toe were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating higher than 10 percent for Baker's cyst of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5024, 5260, 5261, 5257 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 



In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the claim of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.   

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

On the initial claim for increase, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for a left knee disability following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded a VA examination for the left knee disability in October 2007.   

In its remand in September 2009, the Board requested in-patient service records and VA records.  The federal custodian of military records reported that no records were found, and the Veteran was notified of the unavailability of the in-patient records.  VA records were obtained.  

The Board also requested that the Veteran be afforded a VA examination for his right foot and reexamination of the left knee.  The VA examinations were scheduled in October 2010, but the Veteran failed to report for the examinations.  It is not shown that the Veteran did not receive notice of the scheduling of the VA examination.  The failure to report for the VA examinations places the Veteran at risk of an adverse decision based on an incomplete and undeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  


Without good cause shown for the failure to report for the examinations, the Board will decide the claims based on the evidence of record.  38 C.F.R. § 3.655.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of a Fracture of the Right Fifth Toe

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §  1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Facts 

The service treatment records show that in February 1982 the Veteran complained that he had sprained his ankles.  The pertinent finding was a bruise over the right first metatarsal.  In May 1982, the Veteran denied having had painful or swollen joints.  On separation examination in September 1982, the Veteran denied having had broken bones or a deformity of a bone or joint, or foot trouble.  The feet were evaluated as normal.    

After service, VA records from 2001 to 2010 contain no complaint, finding, history, treatment, or diagnosis of residuals of a fracture of the right fifth toe.

In 2010 and in 2011, the RO requested in-patient service records identified by the Veteran, but no records were located. 

In statements in August 2007, in March 2008, in November 2008, and in testimony in May 2009, the Veteran stated that in service in 1979 or 1980 he fractured his right fifth toe, when an artillery shell fell on his foot.  He started that he was treated at a field hospital, that he was placed on light duty, and that the toe did not heal properly.


The Veteran failed to report for a VA examination scheduled in October 2010 and has not provided an explanation as to why he did not report for the examination.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of a fracture of the right fifth toe, such an injury was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

In statements and in testimony, the Veteran stated that he fractured the right fifth toe when an artillery shell on his foot and that the toe did not heal properly. 




The Veteran as a lay person is competent to describe a toe injury, which is based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  His statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify a toe fracture and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

The Board begins with the legal precedent that an in-service injury alone is not enough to establish service connection.  There must be a current disability and evidence that the current disability resulted from the injury during service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

And the Board is obligated to evaluate the credibility of evidence and to assign probative weight to competent evidence.  In judging credibility, credibility can be impeached by showing that lay statements are inconsistent with other evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  


In this case, after the purported injury in 1979 or 1980, the service treatment records show in 1982 the Veteran had several opportunities during service to at least provide a history of a fifth toe injury, but he did not.  And the feet were examined at least twice with no report of any right fifth toe abnormality.

After service, VA records from 2001 to 2010 do not document any pertinent symptoms.  The absence of continuity of symptoms from service, ending in 1982 to 2010 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).

Here the Board determines that the Veteran's statements and testimony that he fractured his toe in service are not credible as his statements and testimony made 25 years after separation from service are inconsistent with other evidence of record, namely, the contemporaneous record, namely, the service treatment records that show that the Veteran had several opportunities during service to at least provide a history of a fifth toe injury, but he did not, and no right fifth toe abnormality was found.  And after service, there is a gap in the record from 1982 to 2001 and then VA records from 2001 to 2010 do not document any pertinent symptoms, findings, or history of a toe fracture.  

Moreover, the Veteran was scheduled for a VA examination to determine whether he had residuals of a fracture of the right fifth toe, but without good cause, the Veteran failed to report for the examination.  In the absence of evidence of a current disability, the Board has no evidentiary basis to conclude other than the Veteran is not credible as to a fracture of the right fifth toe, and there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.




For the Baker's cyst of the left knee, the disability is rated by analogy to synovitis under Diagnostic Code 5020.  Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees, and the criterion for a 30 percent rating, the maximum schedular rating, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees, and the criterion for a 30 percent rating is extension limited to 20 degrees.  38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic Code 5257.  Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  A 30 percent rating, the next highest rating available to the Veteran requires severe impairment due to recurrent subluxation or lateral instability.

Facts

The service treatment records show that in March 1981 the Veteran developed a Baker's cyst behind the left knee.  

On VA examination in October 2007, the Veteran complained of knee pain that increased with climbing stairs and that he had to rest after walking half a block.  He also complained of instability, but no locking or swelling.  He stated that he experienced a flare- up twice a month when he could not move the left knee for a few minutes.  

On testing of range of motion, flexion was to 125 degrees with pain at the end of the range of motion.  Extension was to 0 degrees.  There was no additional limitation due to repetitive use, pain, or fatigue.  There was a cyst in the popliteal area of the left knee.  The cyst was tender to palpation.  The rest of the knee examination was normal including testing for stability, crepitus, and meniscal integrity.  X-rays of the left knee were within normal limits.  

In March 2010, an MRI showed mild degenerative joint disease and no other abnormality.  

The Veteran has stated that it is hard for him to stand more than 10 minutes and he is scheduled to have the cyst removed.

Analysis

As for limitation of flexion, flexion is to 125 degrees with pain at the end.  As the criterion for the next higher rating, a 20 percent rating, for limitation of flexion under Diagnostic Code 5260 is flexion limited to 30 degrees and as 125 degrees does not more nearly approximate or equate to 30 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a rating higher than 10 percent rating for limitation of flexion under Diagnostic Code 5260 has not been met.






As for limitation of extension, throughout the pendency of the appeal, extension is to zero degrees.  As the criterion for a 10 percent rating is extension limited to 10 degrees and as 0 degrees equates to normal or no limitation of extension, a separate 10 percent rating is not warranted, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the criterion for a separate rating for extension under Diagnostic Code 5261 has not been met.

Although the Veteran has complained of instability, neither recurrent subluxation nor lateral instability has been shown.  In the absence of evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate rating under Diagnostic Code 5257 has not been met.

Also there is no evidence of other ratable pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement under Diagnostic Codes 5256, 5258, 5259, and 5262.  

As the assigned rating reflects the actual degree of impairment, there is no basis for a staged rating and as the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.



If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for residuals of a fracture of the right little toe is denied.

An initial rating higher than 10 percent for a left knee Baker's cyst is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


